United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 December 15, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 04-11301
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ADEMOLA OGUNBANWO,

                                      Defendant-Appellant.

                         --------------------
               Appeal from the United States District
                 for the Northern District of Texas
                     USDC No. 4:04-CR-65-ALL-Y
                         --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel for Ademola Ogunbanwo, Assistant Federal Public

Defender for the Northern District of Texas, has moved for leave

to withdraw and filed a brief in accordance with Anders v.

California, 386 U.S. 738 (1967).   Ogunbanwo filed a response

asserting several bases for appeal.    Our independent review of

the brief, Ogunbanwo’s response, and the record discloses no

nonfrivolous issues for appeal.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11301
                               -2-

     Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.